1

2

3

4                         IN THE UNITED STATES DISTRICT COURT
5                       FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                   Case No.: 1:05CR00443-004 LJO
8                        Plaintiff,               ORDER FOR RELEASE
9          v.
10    DARRELL KENNETH MOORE,
11                       Defendant.
12

13
           The above-named defendant having been sentenced on January 28, 2019,
14

15         IT IS HEREBY ORDERED that the defendant shall be released on February 27, 2019 at

16   8:00am. A Judgment and Commitment was filed on February 7, 2019.
17

18

19   IT IS SO ORDERED.

20      Dated:   February 7, 2019                    /s/ Lawrence J. O’Neill _____
                                             UNITED STATES CHIEF DISTRICT JUDGE
21

22

23

24

25

26

27

28
